                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KENNETH BOSTWICK,
                                              Case No. 2:19-cv-10194
                   Plaintiff,                 Judge Bernard A. Friedman
v.                                            Magistrate Judge Anthony P. Patti

SODECIA USA
AUTOMOTIVE CORP., et al.,

               Defendants.
__________________________/

     ORDER GRANTING PLAINTIFF’S MOTION TO QUASH (DE 11)

      This is an employment disability discrimination case. Currently before the

Court is Plaintiff’s July 31, 2019 motion to quash Defendants’ subpoenas issued to

JLK Services, LLC and the U.S. Postal Service, and/or for a protective order

precluding enforcement and compliance with subpoena, and motion to require

Defendants to provide 14 days prior notice of any intent to serve future subpoenas

in this case. (DE 11.) Defendants have filed a response, and Plaintiff has filed a

reply. (DEs 15, 17.) The parties have also filed a related joint statement of

resolved / unresolved issues. (DE 18.)

      Judge Friedman referred this motion to me for hearing and determination,

and a hearing was held on August 23, 2019, at which attorneys Joey S. Niskar and




                                          1
Tracey L. Robertson appeared. (DEs 13, 16.) The Court entertained oral argument

on the motion, after which the Court issued its ruling from the bench.

      For the reasons stated on the record, all of which are incorporated herein by

reference, Plaintiff’s motion (DE 11) is GRANTED. The subpoenas issued to the

USPS and JLK Services, LLC are hereby quashed. Moreover, for any future

subpoenas the Defendants may issue in this case, Defendants must first deliver a

copy of any proposed subpoena to Plaintiff’s counsel at least 14 days before the

subpoena is mailed, placed into the hands of a process server or transmitted by

electronic means for delivery to the target recipient.

      IT IS SO ORDERED.

Dated: June 20, 2019                    s/Anthony P. Patti
                                        Anthony P. Patti
                                        U.S. MAGISTRATE JUDGE




                                           2
